
	
		II
		110th CONGRESS
		2d Session
		H. R. 7321
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 11
			 (legislative day, December 10), 2008
			Received
		
		AN ACT
		To authorize financial assistance to
		  eligible automobile manufacturers, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Auto Industry Financing and Restructuring Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Presidential designation.
					Sec. 4. Bridge financing.
					Sec. 5. Restructuring progress assessment.
					Sec. 6. Submission of plans.
					Sec. 7. Financing for restructuring.
					Sec. 8. Disapproval and call of loan.
					Sec. 9. Allocation.
					Sec. 10. Funding.
					Sec. 11. Terms and conditions.
					Sec. 12. Taxpayer protection.
					Sec. 13. Oversight and audits.
					Sec. 14. Automobile manufacturers' study on potential
				manufacturing of transit vehicles.
					Sec. 15. Reporting and monitoring.
					Sec. 16. Report to Congress on lack of progress toward
				achieving an acceptable negotiated plan.
					Sec. 17. Submission of plan to Congress by the President's
				designee.
					Sec. 18. Guarantee of leases of qualified transportation
				property.
					Sec. 19. Coordination with other laws.
					Sec. 20. Treatment of restructuring for purposes of applying
				limitations on net operating loss carryforwards and certain built-in
				losses.
					Sec. 21. Emergency designation.
				
			2.Findings and
			 purposes
			(a)FindingsThe Congress finds the following:
				(1)A
			 combination of factors, including errors in the business model of domestic
			 automobile manufacturers, and emergency economic circumstances, has prevented
			 the domestic automobile industry from securing credit from other sources, and
			 has led to the possibility of the failure of the domestic automobile industry,
			 which failure would have a systemic adverse effect on the economy.
				(2)Therefore, action
			 in the form of financial aid to the domestic automobile industry is necessary
			 to stabilize the economy.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to immediately
			 provide authority and facilities to restore liquidity and stability to the
			 domestic automobile industry in the United States; and
				(2)to ensure that
			 such authority and such facilities are used in a manner that—
					(A)results in a
			 viable and competitive domestic automobile industry that minimizes adverse
			 effects on the environment;
					(B)enhances the
			 ability and the capacity of the domestic automobile industry to pursue the
			 timely and aggressive production of energy-efficient advanced technology
			 vehicles;
					(C)preserves and
			 promotes the jobs of American workers employed directly by the domestic
			 automobile industry and in related industries;
					(D)safeguards the
			 ability of the domestic automobile industry to provide retirement and health
			 care benefits for the industry's retirees and their dependents; and
					(E)stimulates
			 manufacturing and sales of automobiles produced by automobile manufacturers in
			 the United States.
					3.Presidential
			 designation
			(a)DesignationThe President shall designate 1 or more
			 officers from the Executive Branch having appropriate expertise in such areas
			 as economic stabilization, financial aid to commerce and industry, financial
			 restructuring, energy efficiency, and environmental protection (who shall
			 hereinafter in this Act be collectively referred to as the President’s
			 designee) to carry out the purposes of this Act, including the
			 facilitation of restructuring necessary to achieve the long-term financial
			 viability of domestic automobile manufacturers, who shall serve at the pleasure
			 of the President.
			(b)Additional
			 personsThe President or the
			 President's designee may also employ, appoint, or contract with additional
			 persons having such expertise as the President or the President's designee
			 believes will assist the Government in carrying out the purposes of this
			 Act.
			(c)Participation by
			 other agency personnelOther Federal agencies may provide, at the
			 request of the President's designee, staff on detail from such agencies for
			 purposes of carrying out this Act.
			4.Bridge
			 financing
			(a)In
			 generalThe President's
			 designee shall authorize and direct the disbursement of bridge loans or enter
			 into commitments for lines of credit to each automobile manufacturer that
			 submitted a plan to the Congress on December 2, 2008 (hereafter in this Act
			 referred to as an eligible automobile manufacturer), and has
			 submitted a request for such loan or commitment.
			(b)Availability of
			 fundsAll funds that are available pursuant to section 10 to
			 provide bridge financing or commitments for lines of credit to eligible
			 automobile manufacturers, after taking into account the reservation of funds
			 under section 10(a)(2), shall be used for the purposes described in section
			 10(a). No new funds shall be available to any eligible automobile manufacturer
			 for the purposes of this section after the date on which the President's
			 designee has approved restructuring plan under section 6 for such eligible
			 automobile manufacturer.
			(c)Amount of
			 assistanceThe President's
			 designee shall authorize bridge loans or commitments for lines of credit to
			 each eligible automobile manufacturer in an amount that is intended to
			 facilitate the continued operations of the eligible automobile manufacturer and
			 to prevent the failure of the eligible automobile manufacturer, consistent with
			 the plan submitted on December 2, 2008, and subject to available funds.
			(d)AllocationThe President's designee shall authorize
			 the disbursements or commitments under this section in accordance with the
			 allocation priorities set forth in subsections (a) and (b) of section 9.
			5.Restructuring
			 progress assessment
			(a)Establishment of
			 measures for assessing progressNot later than January 1, 2009, the
			 President's designee shall determine appropriate measures for assessing the
			 progress of each eligible automobile manufacturer toward transforming the plan
			 submitted by such manufacturer to the Congress on December 2, 2008, into the
			 restructuring plan to be submitted under section 6(b).
			(b)Evaluation of
			 progress on basis of restructuring progress assessment measures
				(1)In
			 generalThe President's designee shall evaluate the progress of
			 each eligible automobile manufacturer toward the development of a restructuring
			 plan, on the basis of the restructuring progress assessment measures
			 established under this section for such manufacturer.
				(2)TimingEach
			 evaluation required under paragraph (1) for any eligible automobile
			 manufacturer shall be conducted at the end of the 45-day period beginning on
			 the date on which the restructuring progress assessment measures were
			 established by the President's designee for such eligible automobile
			 manufacturer.
				6.Submission of
			 plans
			(a)Negotiated
			 plans
				(1)Facilitation
					(A)In
			 generalBeginning on the date of the enactment of this Act, the
			 President's designee shall seek to facilitate agreement on any restructuring
			 plan to achieve and sustain the long-term viability, international
			 competitiveness, and energy efficiency of an eligible automobile manufacturer,
			 negotiated and agreed to by representatives of interested parties (in this Act
			 referred to as a negotiated plan) with respect to any eligible
			 automobile manufacturer.
					(B)Interested
			 partiesFor purposes of this section, the term interested
			 party shall be construed broadly so as to include all persons who have
			 a direct financial interest in a particular automobile manufacturer,
			 including—
						(i)employees and retirees of the eligible
			 automobile manufacturer;
						(ii)trade
			 unions;
						(iii)creditors;
						(iv)suppliers;
						(v)automobile
			 dealers; and
						(vi)shareholders.
						(2)Actions of the
			 President's designee
					(A)In
			 generalFor the purpose of achieving a negotiated plan, the
			 President's designee may convene, chair, and conduct formal and informal
			 meetings, discussions, and consultations, as appropriate, with interested
			 parties of an eligible automobile manufacturer.
					(B)ClarificationThe
			 Federal Advisory Committee Act shall not apply with respect to any of the
			 activities conducted or taken by the President's designee pursuant to this
			 Act.
					(b)Restructuring
			 planNot later than March 31,
			 2009, each eligible automobile manufacturer shall submit to the President's
			 designee a restructuring plan to achieve and sustain the long-term viability,
			 international competitiveness, and energy efficiency of the eligible automobile
			 manufacturer (in this Act referred to as the restructuring plan)
			 in accordance with this section. The President's designee shall approve the
			 restructuring plan if the President's designee determines that the plan will
			 result in—
				(1)the repayment of
			 all Government-provided financing, consistent with the terms specified in
			 section 11, or otherwise agreed to;
				(2)the ability—
					(A)to comply with
			 applicable fuel efficiency and emissions requirements;
					(B)to commence
			 domestic manufacturing of advanced technology vehicles, as described in section
			 136 of the Energy Independence and Security Act of 2007 (Public Law 110–140; 42
			 U.S.C. 17013); and
					(C)to produce new and
			 existing products and capacity, as described in section 14;
					(3)the achievement of
			 a positive net present value, using reasonable assumptions and taking into
			 account all existing and projected future costs, including repayment of any
			 financial assistance provided pursuant to this Act;
				(4)efforts to rationalize costs,
			 capitalization, and capacity with respect to the manufacturing workforce,
			 suppliers, and dealerships of the eligible automobile manufacturer;
				(5)proposals to restructure existing debt,
			 including, where appropriate, the conversion of debt to equity, to improve the
			 ability of the eligible automobile manufacturer to raise private capital;
			 and
				(6)a
			 product mix and cost structure that is competitive in the United States
			 marketplace.
				(c)Extension of
			 negotiations and plan deadlineNotwithstanding the time limitations in
			 subsection (b), the President's designee, upon making a determination that the
			 interested parties are negotiating in good faith, are making significant
			 progress, and that an additional period of time would likely facilitate
			 agreement on a negotiated plan, and upon notification of the Congress, may
			 extend for not longer than 30 additional days the negotiation period under
			 subsection (b).
			7.Financing for
			 restructuringUpon approval by
			 the President's designee of a restructuring plan, the President's designee may
			 provide financial assistance to an eligible automobile manufacturer to
			 implement the restructuring plan.
		8.Disapproval and
			 call of loanIf the
			 President's designee has not approved the restructuring plan at the expiration
			 of the period provided in section 6 for submission and approval of the
			 restructuring plan, the President's designee shall call the loan or cancel the
			 commitment within 30 days, unless a restructuring plan is approved within that
			 period.
		9.Allocation
			(a)Prioritizing
			 allocationThe President's designee shall prioritize allocation
			 of the provision of financial assistance under this Act to any eligible
			 automobile manufacturer, based on—
				(1)the necessity of
			 the financial assistance for the continued operation of the eligible automobile
			 manufacturer;
				(2)the potential
			 impact of the failure of the eligible automobile manufacturer on the United
			 States economy; and
				(3)the ability to
			 utilize the financial assistance optimally to satisfy the operational and
			 long-term restructuring requirements of the eligible automobile
			 manufacturer.
				(b)Order of
			 priority; section 4For purposes of allocating bridge loans or
			 commitments pursuant to section 4, the President's designee shall prioritize
			 the considerations set forth in subsection (a) in the following order:
			 paragraph (1), paragraph (2), and paragraph (3).
			(c)Order of
			 priority; section 7For purposes of allocating financial
			 assistance for restructuring pursuant to section 7, the President's designee
			 shall prioritize the considerations set forth in subsection (a) in the
			 following order: paragraph (3), paragraph (2), and paragraph (1).
			10.Funding
			(a)Financial
			 assistance
				(1)In
			 generalSuch sums are appropriated as are necessary for the
			 purpose of providing funds to support up to $14,000,000,000 in loans under this
			 Act. The Secretary of Energy shall make available to the President’s designee
			 $7,010,000,000 of funds made available under section 129 of division A of the
			 Consolidated Security, Disaster Assistance, and Continuing Appropriations Act,
			 2009, relating to funding for the manufacture of advanced technology vehicles,
			 which shall reduce the appropriation under this paragraph.
				(2)Reservation for
			 certain purposesThe
			 Secretary of Energy shall reserve $500,000,000 of the amounts made available
			 under paragraph (1) for purposes of section 136 of the Energy Independence and
			 Security Act of 2007 (Public Law 110-140; 42 U.S.C. 17013).
				(3)Continuing
			 application processNo
			 provision of this section shall be construed as prohibiting or limiting the
			 Secretary of Energy from processing applications for loans under section 136 of
			 the Energy Independence and Security Act of 2007.
				(b)AuthorizationThere
			 are authorized to be appropriated to the Secretary of Energy, sums as may be
			 necessary for the purpose of replenishing the funds made available to the
			 President’s designee under subsection (a)(1).
			11.Terms and
			 conditions
			(a)DurationThe duration of any loan made under this
			 Act shall be 7 years, or such longer period as the President's designee may
			 determine with respect to such loan.
			(b)Rate of
			 interest; timing of payments
				(1)Rate of
			 interestThe annual rate of
			 interest for a loan under this Act shall be—
					(A)5 percent during the 5-year period
			 beginning on the date on which the President's designee disburses the loan;
			 and
					(B)9 percent after
			 the end of the period described in subparagraph (A).
					(2)Timing of
			 paymentsPayments of interest on loans under this Act shall be
			 made semiannually.
				(c)No prepayment
			 penaltyA loan made under
			 this Act shall be prepayable without penalty at any time.
			(d)Information
			 accessAs a condition for the receipt of any financial assistance
			 made under this Act, an eligible automobile manufacturer shall agree—
				(1)to allow the President's designee to
			 examine any books, papers, records, or other data of the eligible automobile
			 manufacturer, and those of any subsidiary, affiliate, or entity holding an
			 ownership interest of 50 percent or more of such automobile manufacturer, that
			 may be relevant to the financial assistance, including compliance with the
			 terms of a loan or any conditions imposed under this Act; and
				(2)to provide in a timely manner any
			 information requested by the President's designee, including requiring any
			 officer or employee of the eligible automobile manufacturer, any subsidiary,
			 affiliate, or entity referred to in paragraph (1) with respect to such
			 manufacturer, or any person having possession, custody, or care of the reports
			 and records required under paragraph (1), to appear before the President's
			 designee at a time and place requested and to provide such books, papers,
			 records, or other data, as requested, as may be relevant or material.
				(e)Oversight of
			 transactions and financial condition
				(1)Duty to
			 informDuring the period in
			 which any loan extended under this Act remains outstanding, the eligible
			 automobile manufacturer which received such loan shall promptly inform the
			 President's designee of—
					(A)any asset sale, investment, contract,
			 commitment, or other transaction proposed to be entered into by such eligible
			 automobile manufacturer that has a value in excess of $100,000,000; and
					(B)any other material change in the financial
			 condition of such eligible automobile manufacturer.
					(2)Authority of the
			 President's designeeDuring
			 the period in which any loan extended under this Act remains outstanding, the
			 President's designee may—
					(A)review any asset sale, investment,
			 contract, commitment, or other transaction described in paragraph (1);
			 and
					(B)prohibit the eligible automobile
			 manufacturer which received the loan from consummating any such proposed sale,
			 investment, contract, commitment, or other transaction, if the President's
			 designee determines that consummation of such transaction would be inconsistent
			 with or detrimental to the long-term viability of the eligible automobile
			 manufacturer.
					(3)ProceduresThe President's designee may establish
			 procedures for conducting any review under this subsection.
				(f)Consequences for
			 failure To complyThe terms
			 of any financial assistance made under this Act shall provide that if—
				(1)an evaluation by
			 the President's designee under section 5(b) demonstrates that the eligible
			 automobile manufacturer which received the financial assistance has failed to
			 make adequate progress towards meeting the restructuring progress assessment
			 measures established by the President's designee under section 5(a) with
			 respect to such recipient;
				(2)after March 31, 2009, the eligible
			 automobile manufacturer which received the financial assistance fails to submit
			 an acceptable restructuring plan under section 6(b), or fails to comply with
			 any conditions or requirement applicable under this Act or applicable fuel
			 efficiency and emissions requirements; or
				(3)after a
			 restructuring plan of an eligible automobile manufacturer has been approved by
			 the President’s designee, the auto manufacturer fails to make adequate progress
			 in the implementation of the plan, as determined by the President’s
			 designee,
				the
			 repayment of any loan may be accelerated to such earlier date or dates as the
			 President's designee may determine and any other financial assistance may be
			 cancelled by the President’s designee.12.Taxpayer
			 protection
			(a)Warrants
				(1)In
			 generalThe President's
			 designee may not provide any loan under this Act, unless the President's
			 designee, or such department or agency as is designated for such purpose by the
			 President, receives from the eligible automobile manufacturer—
					(A)in the case of an eligible automobile
			 manufacturer, the securities of which are traded on a national securities
			 exchange, a warrant giving the right to the President's designee to receive
			 nonvoting common stock or preferred stock in such eligible automobile
			 manufacturer, or voting stock, with respect to which the President's designee
			 agrees not to exercise voting power, as the President's designee determines
			 appropriate; or
					(B)in the case of an eligible automobile
			 manufacturer other than one described in subparagraph (A), a warrant for common
			 or preferred stock, or an instrument that is the economic equivalent of such a
			 warrant in the holding company of the eligible automobile manufacturer, or any
			 company that controls a majority stake in the eligible automobile manufacturer,
			 as determined by the President's designee.
					(2)Amount
					(A)In
			 generalThe warrants or instruments described in paragraph (1)
			 shall have a value equal to 20 percent of the aggregate amount of all loans
			 provided to the eligible automobile manufacturer under this Act. Such warrants
			 or instruments shall entitle the Government to purchase—
						(i)nonvoting common
			 stock, up to a maximum amount of 20 percent of the issued and outstanding
			 common stock of —
							(I)the eligible
			 automobile manufacturer; or
							(II)in the case of an
			 eligible automobile manufacturer, the securities of which are not traded on a
			 national securities exchange, a holding company or company that controls a
			 majority of the stock thereof (in this section referred to as the
			 warrant common); and
							(ii)preferred stock
			 having an aggregate liquidation preference equal to 20 percent of such
			 aggregate loan amount, less the value of common stock available for purchase
			 under the warrant common (in this section referred to as the warrant
			 preferred).
						(B)Common stock
			 warrant priceThe exercise price on a warrant or instrument
			 described in paragraph (1) shall be—
						(i)the
			 15-day moving average, as of December 2, 2008, of the market price of the
			 common stock of the eligible automobile manufacturer which received any loan
			 under this Act; or
						(ii)in
			 the case of an eligible automobile manufacturer, the securities of which are
			 not traded on a national securities exchange, the economic equivalent of the
			 market price described in clause (i), as determined by the President's
			 designee.
						(C)Terms of
			 preferred stock warrant
						(i)In
			 generalThe initial exercise price for the preferred stock
			 warrant shall be $0.01 per share or such greater amount as the corporate
			 charter may require as the par value per share of the warrant preferred. The
			 Government shall have the right to immediately exercise the warrants.
						(ii)RedemptionThe
			 warrant preferred may be redeemed at any time after exercise of the preferred
			 stock warrant at 100 percent of its issue price, plus any accrued and unpaid
			 dividends.
						(iii)Other terms and
			 conditionsOther terms and conditions of the warrant preferred
			 shall be determined by the President’s designee to protect the interests of
			 taxpayers.
						(3)Application of
			 other provisions of lawExcept as otherwise provided in this
			 section, the requirements for the purchase of warrants under section 113(d)(2)
			 of the Emergency Economic Stabilization Act of 2008 (division A of Public Law
			 110–343) shall apply to any warrant or instrument described in paragraph (1),
			 including the antidilution protection provisions therein.
				(b)Executive
			 compensation and corporate governance
				(1)In
			 generalDuring the period in
			 which any financial assistance under this Act remains outstanding, the eligible
			 automobile manufacturer which received such assistance shall be subject
			 to—
					(A)the standards established by the
			 President's designee under paragraph (2); and
					(B)the provisions of section 162(m)(5) of the
			 Internal Revenue Code of 1986, as applicable.
					(2)Standards
			 requiredThe President's
			 designee shall require any eligible automobile manufacturer which received any
			 financial assistance under this Act to meet appropriate standards for executive
			 compensation and corporate governance.
				(3)Specific
			 requirementsThe standards established under paragraph (2) shall
			 include—
					(A)limits on compensation that exclude
			 incentives for senior executive officers of an eligible automobile manufacturer
			 which received assistance under this Act to take unnecessary and excessive
			 risks that threaten the value of such manufacturer during the period that the
			 loan is outstanding;
					(B)a provision for
			 the recovery by such automobile manufacturer of any bonus or incentive
			 compensation paid to a senior executive officer based on statements of
			 earnings, gains, or other criteria that are later found to be materially
			 inaccurate;
					(C)a prohibition on such automobile
			 manufacturer making any golden parachute payment to a senior executive officer
			 during the period that the loan is outstanding;
					(D)a prohibition on such automobile
			 manufacturer paying or accruing any bonus or incentive compensation during the
			 period that the loan is outstanding to the 25 most highly-compensated
			 employees; and
					(E)a prohibition on any compensation plan that
			 would encourage manipulation of such automobile manufacturer’s reported
			 earnings to enhance the compensation of any of its employees.
					(4)DivestitureDuring the period in which any financial
			 assistance provided under this Act to any eligible automobile manufacturer is
			 outstanding, the eligible automobile manufacturer may not own or lease any
			 private passenger aircraft, or have any interest in such aircraft, except that
			 such eligible automobile manufacturer shall not be treated as being in
			 violation of this provision with respect to any aircraft or interest in any
			 aircraft that was owned or held by the manufacturer immediately before
			 receiving such assistance, as long as the recipient demonstrates to the
			 satisfaction of the President's designee that all reasonable steps are being
			 taken to sell or divest such aircraft or interest.
				(5)DefinitionsFor purposes of this subsection, the
			 following definitions shall apply:
					(A)Senior executive
			 officerThe term senior executive officer means an
			 individual who is 1 of the top 5 most highly paid executives of a public
			 company, whose compensation is required to be disclosed pursuant to the
			 Securities Exchange Act of 1934, and any regulations issued thereunder, and
			 non-public company counterparts.
					(B)Golden parachute
			 paymentThe term golden parachute payment means
			 any payment to a senior executive officer for departure from a company for any
			 reason, except for payments for services performed or benefits accrued.
					(c)Prohibition on
			 payment of dividendsExcept
			 with respect to obligations owed pursuant to law to any nonaffiliated party or
			 any existing contract with any nonaffiliated party in effect as of December 2,
			 2008, no dividends or distributions of any kind, or the economic equivalent
			 thereof (as determined by the President's designee), may be paid by any
			 eligible automobile manufacturer which receives financial assistance under this
			 Act, or any holding company or company that controls a majority stake in the
			 eligible automobile manufacturer, while such financial assistance is
			 outstanding.
			(d)Other interests
			 subordinated
				(1)In
			 generalIn the case of an
			 eligible automobile manufacturer which received a loan under this Act, to the
			 extent permitted by the terms of any obligation, liability, or debt of the
			 eligible automobile manufacturer in effect as of December 2, 2008, any other
			 obligation of such eligible automobile manufacturer shall be subordinate to
			 such loan, and such loan shall be senior and prior to all obligations,
			 liabilities, and debts of the eligible automobile manufacturer, and such
			 eligible automobile manufacturer shall provide to the Government, all available
			 security and collateral against which the loans under this Act shall be
			 secured.
				(2)Applicability in
			 certain casesIn the case of
			 an eligible automobile manufacturer referred to in paragraph (1), the
			 securities of which are not traded on a national securities exchange, a loan
			 under this Act to the eligible automobile manufacturer shall—
					(A)be treated as a loan to any holding company
			 of, or company that controls a majority stake in, the eligible automobile
			 manufacturer; and
					(B)be senior and prior to all obligations,
			 liabilities, and debts of any such holding company or company that controls a
			 majority stake in the eligible automobile manufacturer.
					(e)Additional
			 taxpayer protections
				(1)DischargeA
			 discharge under title 11, United States Code, shall not discharge an eligible
			 automobile manufacturer, or any successor in interest thereto, from any debt
			 for financial assistance received pursuant to this Act.
				(2)ExemptionAny
			 financial assistance provided to an eligible automobile manufacturer under this
			 Act shall be exempt from the automatic stay established by section 362 of title
			 11, United States Code.
				(3)Interested
			 partiesNotwithstanding any provision of title 11, United States
			 Code, any interest in property or equity rights of the United States arising
			 from financial assistance provided to an eligible automobile manufacturer under
			 this Act shall remain unaffected by any plan of reorganization, except as the
			 United States may agree to in writing.
				13.Oversight and
			 audits
			(a)Comptroller
			 General oversight
				(1)Scope of
			 oversightThe Comptroller
			 General of the United States shall conduct ongoing oversight of the activities
			 and performance of the President's designee.
				(2)Conduct and
			 administration of oversight
					(A)GAO
			 presenceThe President's designee shall provide to the
			 Comptroller General appropriate space and facilities for purposes of this
			 subsection.
					(B)Access to
			 recordsTo the extent otherwise consistent with law, the
			 Comptroller General shall have access, upon request, to any information, data,
			 schedules, books, accounts, financial records, reports, files, electronic
			 communications, or other papers, things, or property belonging to or in use by
			 the President's designee, at such reasonable time as the Comptroller General
			 may request. The Comptroller General shall be afforded full facilities for
			 verifying transactions with the balances or securities held by depositaries,
			 fiscal agents, and custodians. The Comptroller General may make and retain
			 copies of such books, accounts, and other records as the Comptroller General
			 deems appropriate.
					(3)ReportingThe
			 Comptroller General shall submit reports of findings under this section to
			 Congress, regularly and not less frequently than once every 60 days. The
			 Comptroller General may also submit special reports under this subsection, as
			 warranted by the findings of its oversight activities.
				(b)Special
			 Inspector GeneralIt shall be
			 the duty of the Special Inspector General established under section 121 of
			 Public Law 110-343 to conduct, supervise, and coordinate audits and
			 investigations of the President's designee in addition to the duties of the
			 Special Inspector General under such section and for such purposes. The Special
			 Inspector General shall also have the duties, responsibilities, and authorities
			 of inspectors general under the Inspector General Act of 1978, including
			 section 6 of such Act. In the event that the Office of the Special Inspector
			 General is terminated, the Inspector General of the Department of the Treasury
			 shall assume the responsibilities of the Special Inspector General under this
			 subsection.
			(c)Access to records
			 of borrowers by GAONotwithstanding any other provision of law,
			 during the period in which any financial assistance provided under this Act is
			 outstanding, the Comptroller General of the United States shall have access,
			 upon request, to any information, data, schedules, books, accounts, financial
			 records, reports, files, electronic communications, or other papers, things, or
			 property belonging to or in use by the eligible automobile manufacturer, and
			 any subsidiary, affiliate, or entity holding an ownership interest of 50
			 percent or more of such eligible automobile manufacturer (collectively referred
			 to in this section as related entities), and to any officer,
			 director, or other agent or representative of the eligible automobile
			 manufacturer and its related entities, at such reasonable times as the
			 Comptroller General may request. The Comptroller General may make and retain
			 copies of such books, accounts, and other records as the Comptroller General
			 deems appropriate.
			14.Automobile
			 manufacturers' study on potential manufacturing of transit vehicles
			(a)In
			 generalEach eligible
			 automobile manufacturer which receives financial assistance under this Act
			 shall conduct an analysis of potential uses of any excess production capacity
			 (especially those of former sport utility vehicle producers) to make vehicles
			 for sale to public transit agencies, including—
				(1)the current and
			 projected demand for bus and rail cars by American public transit
			 agencies;
				(2)the potential
			 growth for both sales and supplies to such agencies in the short, medium, and
			 long term;
				(3)a
			 description of existing Buy America provisions, and data
			 provided by the Federal Transit Administration regarding the use or request of
			 waivers from such provisions; and
				(4)any
			 recommendations as to whether such actions would result in a business line that
			 makes sense for the automobile manufacturer.
				(b)GAO review and
			 reportThe Comptroller General of the United States shall review
			 the analyses conducted under this section, and shall provide reports thereon to
			 the Congress and the President's designee.
			15.Reporting and
			 monitoring
			(a)Reporting on
			 consummation of loansThe
			 President's designee shall submit a report to the Congress on each bridge loan
			 made under section 4 not later than 5 days after the date of the consummation
			 of such loan.
			(b)Reporting on
			 restructuring progress assessment measuresThe President's
			 designee shall submit a report to the Congress on the restructuring progress
			 assessment measures established for each manufacturer under section 5(a) not
			 later than 10 days after establishing the restructuring progress assessment
			 measures.
			(c)Reporting on
			 evaluationsThe President's designee shall submit a report to the
			 Congress containing the detailed findings and conclusions of the President's
			 designee in connection with the evaluation of an eligible automobile
			 manufacturer under section 5(b).
			(d)Reporting on
			 consequences for failure to complyThe President's designee shall
			 submit a report to the Congress on the exercise of a right under section 11(f)
			 to accelerate indebtedness of an eligible automobile manufacturer under this
			 Act or to cancel any other financial assistance provided to such eligible
			 automobile manufacturer, and the facts and circumstances on which such exercise
			 was based, before the end of the 10-day period beginning on the date of the
			 exercise of the right.
			(e)MonitoringThe
			 President's designee shall monitor the use of loan funds received by eligible
			 automobile manufacturers under this Act, and shall report to Congress once
			 every 90 days (beginning 30 days after the date of enactment of this Act) on
			 the progress of the ability of the recipient of the loan to continue operations
			 and proceed with restructuring processes that restore the financial viability
			 of the recipient and promote environmental sustainability.
			16.Report to
			 Congress on lack of progress toward achieving an acceptable negotiated
			 plan
			(a)Authority To
			 facilitate a negotiated planAt any such time as the President’s
			 designee determines that action is necessary to avoid disruption to the economy
			 or to achieve a negotiated plan, the President’s designee shall submit to
			 Congress a report outlining any additional powers and authorities necessary to
			 facilitate the completion of a negotiated plan required under section 6.
			(b)Impediments to
			 achieving negotiated plansIf
			 the President’s designee determines, on the basis of an evaluation by the
			 President’s designee of the progress being made by an eligible automobile
			 manufacturer toward meeting the restructuring progress assessment measures
			 established under section 5, that adequate progress is not being made toward
			 achieving a negotiated plan by March 31, 2009, the President’s designee shall
			 submit to Congress a report detailing the impediments to achievement of a
			 negotiated plan by the eligible automobile manufacturer.
			17.Submission of
			 plan to Congress by the President's designeeUpon submission of a report pursuant to
			 section 16(b), the President's designee shall provide to Congress a plan that
			 represents the judgement of the President’s designee as to the steps necessary
			 to achieve the long-term viability, international competitiveness, and energy
			 efficiency of the eligible automobile manufacturer, consistent with the factors
			 set forth in section 6(b), including through a negotiated plan, a plan to be
			 implemented by legislation, or a reorganization pursuant to chapter 11 of title
			 11, United States Code.
		18.Guarantee of
			 leases of qualified transportation property
			(a)GuaranteeUpon
			 the request of a lessee of qualified transportation property, the President's
			 designee shall serve as a guarantor with respect to all obligations of such
			 lessee with respect to leases of such qualified transportation property. Such
			 guarantee shall be on such terms and conditions as are determined by the
			 President's designee, not later than 14 days after the date of enactment of
			 this section.
			(b)Recoupment of
			 payment of claims
				(1)In
			 generalAny claims under this section in excess of collateral
			 held for the benefit of the President’s designee shall be paid from the General
			 Fund of the Treasury out of funds not otherwise appropriated.
				(2)Recoupment
			 feeSubsequent to any payment made under paragraph (1), the
			 President’s designee shall recoup amounts paid under paragraph (1) by
			 establishing a fee that is sufficient to recoup the amount of the claim payment
			 not later than 3 years after the date of such claim payment from any lessee or
			 guarantor for whom the claim was paid or for whom a guarantee was
			 issued.
				(c)DefinitionsFor
			 purposes of this section—
				(1)the term
			 qualified transportation property means domestic property subject
			 to a lease that was approved by the Federal Transit Administration prior to
			 January 1, 2006; and
				(2)the term
			 guarantor includes, without limitation, any guarantor, surety, and
			 payment undertaker.
				19.Coordination with
			 other laws
			(a)In
			 generalNo provision of this
			 Act may be construed as altering, affecting, or superseding—
				(1)the provisions of section 129 of division A
			 of the Consolidated Security, Disaster Assistance, and Continuing
			 Appropriations Act, 2009, relating to funding for the manufacture of advanced
			 technology vehicles;
				(2)any existing authority to provide financial
			 assistance or liquidity for purposes of the day-to-day operations in the
			 ordinary course of business or research and development.
				(b)LimitationExcept
			 to provide bridge financing or to implement a restructuring plan pursuant to
			 this Act, no funds from the United States Treasury may be used for the purpose
			 of assisting an eligible automobile manufacturer to achieve financial viability
			 or otherwise to avoid bankruptcy.
			(c)Authorization of
			 fiscal year 2009 cost of living salary adjustment for justices and
			 judgesPursuant to section
			 140 of Public Law 97–92, justices and judges of the United States are
			 authorized during fiscal year 2009 to receive a salary adjustment in accordance
			 with section 461 of title 28, United States Code.
			(d)Antitrust
			 provisions
				(1)In
			 generalSubject to paragraphs (2) and (4), the antitrust laws
			 shall not apply to meetings, discussions, or consultations among an eligible
			 automobile manufacturer and its interested parties for the purpose of achieving
			 a negotiated plan pursuant to section (6)(a)(2).
				(2)ExclusionsParagraph
			 (1) shall not apply with respect to price-fixing, allocating a market between
			 competitors, monopolizing (or attempting to monopolize) a market, or
			 boycotting.
				(3)Antitrust agency
			 participationThe Attorney General of the United States and the
			 Federal Trade Commission shall, to the extent practicable, receive reasonable
			 advance notice of, and be permitted to participate in, each meeting,
			 discussion, or consultation described in paragraph (1).
				(4)Preservation of
			 enforcement authorityParagraph (1) shall not be construed to
			 preclude the Attorney General of the United States or the Federal Trade
			 Commission from bringing an enforcement action under the antitrust laws for
			 injunctive relief.
				(5)SunsetParagraph
			 (1) shall apply only with respect to meetings, discussions, or consultations
			 that occur within the 3-year period beginning on the date of the enactment of
			 this Act.
				(6)DefinitionFor
			 purposes of this subsection, the term antitrust laws—
					(A)has the same
			 meaning as in subsection (a) of the first section of the Clayton Act (15 U.S.C.
			 12(a)), except that such term includes section 5 of the Federal Trade
			 Commission Act (15 U.S.C. 45), to the extent that such section 5 applies to
			 unfair methods of competition; and
					(B)includes any
			 provision of State law that is similar to the laws referred to in subparagraph
			 (A).
					20.Treatment of
			 restructuring for purposes of applying limitations on net operating loss
			 carryforwards and certain built-in lossesSection 382 of the Internal Revenue Code of
			 1986 shall not apply in the case of an ownership change resulting from this Act
			 or pursuant to a restructuring plan approved under this Act.
		21.Emergency
			 designationAmounts provided
			 by this Act are designated as an emergency requirement and necessary to meet
			 emergency needs pursuant to section 204(a) of S. Con. Res. 21 (110th Congress),
			 the concurrent resolution on the budget for fiscal year 2008.
		__.New lending that
			 is attributable to TARP investments and assistanceSection
			 7(a) of the Federal Deposit Insurance Act ( U.S.C. 1817(a)) is amended by
			 adding at the end the following new paragraph:
			
				(12)Lending
				increases attributable to investment or other assistance under the Troubled
				Assets Relief Program
					(A)In
				generalEach report of
				condition filed pursuant to this subsection by an insured depository
				institution which received an investment or other assistance under the Troubled
				Assets Relief Program established by the Emergency Economic Stabilization Act
				of 2008 or section 136(d) of the Energy Independence and Security Act of 2007
				shall report the amount of any increase in new lending in the period covered by
				such report (or the amount of any reduction in any decrease in new lending)
				that is attributable to such investment or assistance, to the extent
				possible.
					(B)Alternative
				measureIf an insured
				depository institution that is subject to subparagraph (A) cannot accurately
				quantify the effect that an investment or other assistance under such Troubled
				Assets Relief Program has had on new lending by the institution, the insured
				depository institution shall report the total amount of the increase in new
				lending, if any, in the period covered by such
				report.
					.
		
	
		
			Passed the House of
			 Representatives December 10, 2008.
			Lorraine C. Miller,
			Clerk
		
	
